DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-14 are pending.

Response to Arguments
2.	Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. 	
	In response to the argument (pg.8), regarding the link data:
The term “link data” is not specifically defined as to what exactly can be link data or explicitly deemed as link data. Thus, per BRI, various user identification information (first and second as discussed above) including password, image or indicia, an address, etc. may be link data per se that associates user identification in the authentication code Sharp provides various forms of “link data”, such as user identification, address, image, password, profile, location, and other data not limited to the listed ones herein [Sharp: para 0159, 0283, 0481, 0549, 0602]. Sharp discloses the link data is to link or connect the user to a platform or an account per se. Further, the limitation “game data” per BRI, may be in the form of redemption information or downloadable items since game data can broadly include any information and/or content associated to the game or a game player and also a game (with game data) may be downloaded and/or obtained (or redeem) in order to access or play the game per se. Sharp discloses redemption information, and/or downloadable items, products, goods, or services, may also be delivered to a web-based platform, such as a social media account, system account, or third party platform [Sharp: para 0087]. Sharp discloses the game data as in the form of game details related to redemption data of the user, where the  [Sharp: 0716, 1089]. As such, user identification and link data has to verified in order to redeem. Therefore, Sharp reads on the claim language of “identifying the game data identifying the game data based on the second user identification information and the link data”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharp [US 20160012465].
As per claim 1:	Sharp teaches a method of transferring game data of a user from a first platform to a second platform by executing computer readable instructions by one or more computer processors, the method comprising: 
storing first user identification information of the user on the first platform; [Sharp: para 0085, 0835; the “user identification information of the user” can be given the broadest reasonable interpretation (BRI) as information that identifies the user or credential associated to the user per se, e.g. profile, event data, transaction or redemption data that include various information that identifies the user (or player). See also para 0716, 0883]
storing second user identification information of the user on the second platform; [Sharp: para 0085; transactions may be made between platforms (e.g. second platform); may involve one or more mobile phone numbers, social media profile addresses, email addresses, and/or physical addresses of a user in the web-based transaction. As such, the “second user identification information of the user” per BRI may include address(es) or phone number as information of the transaction that identifies the user. See also para 0883; user may access the system website 127 via a remote computer 95 to access user profile]
encoding identification data including the second user identification information to generate an identification code; [Sharp: para 0230, 0297]
outputting the identification code to a second client device that uses the second platform; [Sharp: 0085; generated unique transaction codes, one or more generated unique validation codes, a user's system card number, a user's system PIN number, a one-time code delivered to the user via the system on a platform other than which the web-based transaction is made, and/or information pertaining to a total cost of the transaction. Per BRI, the “identification code” may include one-time code or transaction code sent to the user via the system on a platform as the second device on a second platform since transactions may be made between platforms. See also para 0093, 0129, 0206, 0210, 0883-0084; examples of identification codes, devices, platforms]
reading the identification code by a first client device that uses the first platform; [Sharp: para 0192, 0206; read out codes, e.g. authentication, transaction, or CAPTCHA]
generating link data that associates the first user identification information with the second user identification information included in the identification code read by the first client device; and [Sharp: para 0210; the authentication code may comprise image data [6] selected from one or more of the group consisting of: a design, a 1D barcode, a 2D barcode, a data matrix code, a QR code, an image, a graphic, printed matter, text, characters, an alphanumeric code, a photo, indicia, user data [8], a color, and a CAPTCHA code image. The embedded information regarding an authentication code may comprise user data [8], a phone number [53], an account number [48], and/or a name [47] of an intended recipient [92] of an article having indicia thereon. The term “link data” is not specifically defined as to what exactly can be link data or explicitly deemed as link data. Thus, per BRI, various user identification information (first and second as discussed above) including password, image or indicia, an address, etc. may be link data per se that associates user identification in the authentication code. See also para 0159, 0283, 0481, 0549, 0602]
identifying the game data based on the second user identification information [Sharp: para 0716, 1089; game details related to redemption data of the user] and the link data; and [Sharp: para 0476, 0589, 0602]
providing a game to the second client device by using the game data. [Sharp: para 1031, 1057]
Claim 2:  Sharp: para 0192, 0206; discussing the method according to claim 1, wherein the identification code is an optically readable code.
Claim 3:  Sharp: para 0823,  0921; discussing the method according to claim 2, wherein outputting identification code to a second client device comprises: causing the identification code is displayed on a display of the second client device.
Claim 4:  Sharp: para 0729, 0976; discussing the method according to claim 1, further comprising: transmitting a notification of completion to the second platform based on the first user identification information being associated with the second user identification information included in the identification code.
Claim 5:  Sharp: para 0976, 01013; discussing the method according to claim 4, further comprising: initiating the game on the second client device based on the notification of completion being received by the second platform.
Claim 6:  Sharp: para 0208; discussing the method according to claim 4, wherein: the identification code further includes a nonce, and the notification of completion is generated to include the nonce.
Claim 7:  Sharp:  para 0691, 0921; discussing the method according to claim 1, wherein an electronic signature is attached to the encoded identification data, and generating the link data comprises: determining, using a public key, that the encoded identification data is valid; and storing, based on the encoded identification data being determined to be valid the first user identification information in association with the second user identification information included in the identification code.
Claim 8:  Sharp: para 0716, 0760, 0919; discussing the method according to claim 1, wherein the identification code further includes expiration information indicating when the encoded identification code expires, generating the link data comprises: determining that the identification code is unexpired; and storing, based on the identification information being determined to be unexpired, the first user identification information in association with the second user identification information included in the identification code.
Claim 9:  Sharp: para 0256, 0716, 0945, 1029; discussing the method according to claim 1, wherein the identification code further includes an issuer name indicating an issuer of the identification code, generating the link data comprises: determining that the issuer name included in the identification code is valid; and storing, based on the issuer name being determined to be valid, the first user identification information in association with the second user identification information included in the identification code.
As per claim 10:	Sharp teaches a computer-readable tangible non-transitory storage medium comprising a program for transferring game data of a user from a first platform to a second platform, the program including executable instructions that, when executed, cause one or more computer processors to perform operations comprising: 
storing a first user identification information of the user on the first platform; [Sharp: 0085, 0835; the “user identification information of the user” can be given the broadest reasonable interpretation (BRI) as information that identifies the user or credential associated to the user per se, e.g. profile, event data, transaction or redemption data that include various information that identifies the user (or player). See also 0716, 0883] 
storing a second user identification information of the user on the second platform; [Sharp: 0085; transactions may be made between platforms (e.g. second platform); may involve one or more mobile phone numbers, social media profile addresses, email addresses, and/or physical addresses of a user in the web-based transaction. As such, the “second user identification information of the user” per BRI may include address(es) or phone number as information of the transaction that identifies the user. See also 0883; user may access the system website 127 via a remote computer 95 to access user profile]
encoding identification data including the second user identification information to generate an identification code; [Sharp: 0230, 0297]
outputting the identification code to a second client device that uses the second platform; [Sharp: 0085; generated unique transaction codes, one or more generated unique validation codes, a user's system card number, a user's system PIN number, a one-time code delivered to the user via the system on a platform other than which the web-based transaction is made, and/or information pertaining to a total cost of the transaction. Per BRI, the “identification code” may include one-time code or transaction code sent to the user via the system on a platform as the second device on a second platform since transactions may be made between platforms. See also 0093, 0129, 0206, 0210, 0883-0084; examples of identification codes, devices, platforms] 
reading the identification code by a first client device that uses the first platform; [Sharp: 0192, 0206; read out codes, e.g. authentication, transaction, or CAPTCHA]
generating link data that associates the first user identification information with the second user identification information included in the identification code read by the first client device; [Sharp: 0210; the authentication code may comprise image data [6] selected from one or more of the group consisting of: a design, a 1D barcode, a 2D barcode, a data matrix code, a QR code, an image, a graphic, printed matter, text, characters, an alphanumeric code, a photo, indicia, user data [8], a color, and a CAPTCHA code image. The embedded information regarding an authentication code may comprise user data [8], a phone number [53], an account number [48], and/or a name [47] of an intended recipient [92] of an article having indicia thereon. The term “link data” is not specifically defined as to what exactly can be link data or explicitly deemed as link data. Thus, per BRI, various user identification information (first and second as discussed above) including password, image or indicia, an address, etc. may be link data per se that associates user identification in the authentication code. See also 0159, 0283, 0481, 0549, 0602] 
identifying the game data based on the second user identification information [Sharp: 0716, 1089; game details related to redemption data of the user] and the link data; and [Sharp: 0476, 0589, 0602]
providing a game to the second client device by using the game data. [Sharp: 1031, 1057]
As per claim 11:	Sharp teaches a system for transferring game data of a user from a first platform to a second platform, the system comprising: 
one or more processors; and [Sharp: 0719]
one or more storages [Sharp: 0719] configured to store first user identification information, second user identification information, and game data of the user on the first platform in association with the first user identification information, the first user identification information being used to identify the user on the first platform [Sharp: 0085, 0835; the “user identification information of the user” can be given the broadest reasonable interpretation (BRI) as information that identifies the user or credential associated to the user per se, e.g. profile, event data, transaction or redemption data that include various information that identifies the user (or player). See also 0716, 0883], the second user identification information being used to identify the user on the second platform, [Sharp: 0085; transactions may be made between platforms (e.g. second platform); may involve one or more mobile phone numbers, social media profile addresses, email addresses, and/or physical addresses of a user in the web-based transaction. As such, the “second user identification information of the user” per BRI may include address(es) or phone number as information of the transaction that identifies the user. See also 0883; user may access the system website 127 via a remote computer 95 to access user profile] 
wherein the one or more processors execute computer readable instructions to: 
encode identification data including the second user identification information to generate an identification code; [Sharp: 0230, 0297]
cause a second client device that uses the second platform to output the identification code; [Sharp: 0085; generated unique transaction codes, one or more generated unique validation codes, a user's system card number, a user's system PIN number, a one-time code delivered to the user via the system on a platform other than which the web-based transaction is made, and/or information pertaining to a total cost of the transaction. Per BRI, the “identification code” may include one-time code or transaction code sent to the user via the system on a platform as the second device on a second platform since transactions may be made between platforms. See also 0093, 0129, 0206, 0210, 0883-0084; examples of identification codes, devices, platforms] 
cause a first client device that uses the first platform to read the identification code; [Sharp: 0192, 0206; read out codes, e.g. authentication, transaction, or CAPTCHA]
generate link data that associates the first user identification information with the second user identification information included in the identification code read by the first client device; [Sharp: 0210; the authentication code may comprise image data [6] selected from one or more of the group consisting of: a design, a 1D barcode, a 2D barcode, a data matrix code, a QR code, an image, a graphic, printed matter, text, characters, an alphanumeric code, a photo, indicia, user data [8], a color, and a CAPTCHA code image. The embedded information regarding an authentication code may comprise user data [8], a phone number [53], an account number [48], and/or a name [47] of an intended recipient [92] of an article having indicia thereon. The term “link data” is not specifically defined as to what exactly can be link data or explicitly deemed as link data. Thus, per BRI, various user identification information (first and second as discussed above) including password, image or indicia, an address, etc. may be link data per se that associates user identification in the authentication code. See also 0159, 0283, 0481, 0549, 0602] 
identify the game data based on the second user identification information [Sharp: 0716, 1089; game details related to redemption data of the user] and the link data; and [Sharp: 0476, 0589, 0602]
provide a game to the second client device by using the game data. [Sharp: 1031, 1057] 
Claim 12:  Sharp: para 0083-0085, 0099 [transactions may be made between platforms, such as between different platforms (such as on a first platform and a second platform)] and para 0102 [using multiple platforms by a user to send/receive data];  discussing the method according to claim 1, wherein: the game data on the first platform is identified based on the second user identification information and the link data, and the game is provided to the second client device on the second platform using the game data. [Sharp: para 0087, 0716; redemption information, and/or downloadable items, products, goods, or services, may also be delivered to a web-based platform, such as a social media account, system account, or third party platform. Game data per BRI, may be in the form of redemption information or downloadable items since game data broadly includes information and/or content that may be downloaded or to redeem to obtain the game per se]

Claim 13:  Sharp: para 0210 [ transactions may be made between platforms, along with one or more items to be sent such as various forms of (identification) codes delivered to the user via the system on a platform other than which the web-based transaction is made];  discussing the method according to claim 12, wherein: the identification code is generated on the second platform, and the link data is generated on the first platform. [Sharp: para 0476, 0589, 0602] 
Claim 14:  Sharp: para 0133 [able to identify a recipient on a (first) platform] and para 0914 [identify the system profile associated to the card where there is the instance the card cannot be properly read or may not match the pre-programmed or master authentication code. Thus, shows the particular user identification information may or may not identify the user in a platform. More examples on para 0973, 1042];  discussing the method according to claim 1, wherein: the first platform identifies the user by the first user identification information and does not identify the user by the second user identification information, and the second platform identifies the user by the second user identification information and does not identify the user by the first user identification information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435